

115 S1389 IS: Military Consumer Enforcement Act
U.S. Senate
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1389IN THE SENATE OF THE UNITED STATESJune 21, 2017Mr. Reed (for himself, Mr. Brown, Mr. Tester, Mr. Blumenthal, Mr. Kaine, Ms. Duckworth, Ms. Warren, Ms. Baldwin, Mr. Franken, Ms. Klobuchar, Ms. Cortez Masto, Mr. Van Hollen, Mr. Menendez, Ms. Hirono, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo allow the Bureau of Consumer Financial Protection to provide greater protection to
			 servicemembers.
	
 1.Short titleThis Act may be cited as the Military Consumer Enforcement Act. 2.Bureau of Consumer Financial ProtectionSection 1002(12) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481(12)) is amended—
 (1)in subparagraph (Q), by striking ; and and inserting a semicolon; (2)in subparagraph (R), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (S)sections 101, 106, 107 (except with respect to bailments), 108 (except with respect to insurance), 201 (except with respect to child custody proceedings), 207, 301, 302, 303, 305, and 305A of the Servicemembers Civil Relief Act (50 U.S.C. 3911, 3917, 3918, 3919, 3931, 3937, 3951, 3952, 3953, 3955, and 3956)..